[Cite as State v. Davis, 2019-Ohio-2115.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 107645
                 v.                               :

MICHAEL MARBUERY DAVIS,                           :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 30, 2019


      Criminal Appeal from the Cuyahoga County Court of Common Pleas
Case Nos. CR-14-582057-B, CR-14-586437-A, CR-14-586870-A, CR-14-587857-B,
                   CR-14-590819-B and CR-15-596537-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Frank Romeo Zeleznikar, Assistant
                 Prosecuting Attorney, for appellee.

                 Timothy Young, Ohio Public Defender, and Craig M.
                 Jaquith, Assistant State Public Defender, for appellant.



MARY EILEEN KILBANE, A.J.:

                   Defendant-appellant, Michael Marbuery Davis (“Marbuery Davis”)

appeals from his resentencing following our limited remand in State v. Davis, 8th
Dist. Cuyahoga No. 104574, 2018-Ohio-1147 (“Marbuery Davis I”). For the reasons

set forth below, we affirm.

               The facts underlying this appeal were previously set forth in

Marbuery Davis’s prior appeal, Marbuery Davis I, and we incorporate them as if

fully rewritten herein.

               In Marbuery Davis I, Marbuery Davis argued the trial court’s failure

to impose the mandatory driver’s license suspension under former R.C. 2925.03

rendered his sentence contrary to law. Finding merit to this argument, we stated:

       the trial court was required to impose a suspension of Marbuery Davis’s
       driver’s license for at least six months, but not more than five years. The
       trial court’s failure to impose this mandatory term renders Marbuery
       Davis’s sentence void in part[.]

Id. at ¶ 63.

As a result, we affirmed his numerous convictions, and based on the authority in

State v. Harris, 132 Ohio St. 3d 318, 2012-Ohio-1908, 972 N.E.2d 509, we remanded

the matter for resentencing limited to the imposition of the mandatory driver’s

license suspension. Id. at ¶ 71. Marbuery Davis did not seek reconsideration of this

decision, nor did he appeal to the Ohio Supreme Court.

               Following our remand, the trial court held a resentencing hearing. At

the hearing, defense counsel argued that the entire sentence should be considered

void and Marbuery Davis was entitled to a de novo resentencing. The trial court

declined to conduct a de novo resentencing and limited the hearing to correct the

imposition of the driver’s license suspension. The court reasoned,
      Everything else about all of these cases remains decided by the Court
      of Appeals. And I’ve not let you address any issues you could have or
      were raised because those issues are resolved.

                 In addressing the driver’s license suspension, the court gave

Marbuery Davis the opportunity to express his thoughts.             During this time,

Marbuery Davis admitted that the reason he challenged the trial court’s failure to

impose a mandatory driver’s license suspension was because he thought “[he] was

going to get a de novo re-sentencing.”

                 The trial court then proceeded to sentence Marbuery Davis on the

driver’s license suspension. The court noted that at the time of the resentencing, a

driver’s license suspension is no longer mandatory under the statute, and now was

discretionary.     As a result, the court chose to not impose a driver’s license

suspension.

                 It is from this order that Marbuery Davis now appeals, raising the

following single assignment of error for review:

                                  Assignment of Error

      The trial court erred when it did not conduct a de novo resentencing
      hearing.

                 In his sole assignment of error, Marbuery Davis claims the trial court

erred when it conducted a limited resentencing hearing under Harris because the

license suspension was not mandatory at the time of the resentencing and, as a

result, his case was no longer controlled by Harris on remand.

                 Marbuery Davis argues that at the time the resentencing hearing was

held in August 2018, a mandatory driver’s license suspension was no longer required
under R.C. 2925.03(D). Marbuery Davis was originally sentenced in May 2016 and

the change to a discretionary license suspension went into effect in September 2016.

Based on this change in the law, Marbuery Davis contends he is entitled to a de novo

resentencing hearing.

              Marbuery Davis attempts to distinguish Harris from the instant case

by noting that Harris involved a mandatory, rather than a discretionary, imposition

of a driver’s license suspension. This distinction is unpersuasive because at the time

Marbuery Davis was originally sentenced, the law required a mandatory driver’s

license suspension. Had the change in R.C. 2925.03(D) been in effect at the time of

Marbuery Davis’s initial sentencing, there would have been no error in the court’s

sentence and no basis for a remand. The fact that the General Assembly chose to

make driver’s license suspensions under this section discretionary rather than

mandatory did not affect the prison sentences that were imposed by the trial court

and affirmed by this court in Marbuery Davis I. As a result, a de novo resentencing

was not necessary.

              Moreover, Marbuery Davis’s reasoning misconstrues our mandate in

Marbuery Davis I. “An appellate mandate works in two ways: it vests the lower

court on remand with jurisdiction and it gives the lower court on remand the

authority to render judgment consistent with the appellate court’s judgment.” State

v. Carlisle, 8th Dist. Cuyahoga No. 93266, 2010-Ohio-3407, ¶ 16. Under the

“mandate rule” a lower court is required to ‘“carry the mandate of the upper court

into execution and not consider the questions which the mandate laid at rest.”’ Id.,
quoting Sprague v. Ticonic Natl. Bank, 307 U.S. 161, 168, 59 S.Ct. 777, 83 L.Ed. 1184

(1939); see also State ex rel. Cordray v. Marshall, 123 Ohio St.3d 229, 2009-Ohio-

4986, 915 N.E.2d 633, ¶ 32 (holding that “the Ohio Constitution does not grant to a

court of common pleas jurisdiction to review a prior mandate of a court of appeals.”).

              In Marbuery Davis I, this court affirmed the prison sentences

imposed by the trial court and recognized that the only issue left unresolved was the

imposition of the driver’s license suspension. Subsequently, we explicitly remanded

the case back to the trial court “for resentencing limited to the imposition of the

mandatory driver’s license suspension.” Id. at ¶ 71. Notably, Marbuery Davis did

not seek reconsideration from this decision or appeal to the Ohio Supreme Court.

With Marbuery Davis’s prison sentences having been affirmed on appeal, the trial

court did not have authority to reconsider them. As a result, the trial court was

bound by the explicit mandate from this court and could not conduct a de novo

resentencing hearing.

              Accordingly, the sole assignment of error is overruled.

              Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                      ______
MARY EILEEN KILBANE, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., and
KATHLEEN ANN KEOUGH, J., CONCUR